DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al  (US 2018/0286707 A1) in view of Vahedi et al (US 6,841,943 B2).
	Hudson discloses a substrate etching method (abstract), comprising:
	providing a substrate having a film thereon in a process chamber, the film containing silicon oxide and silicon nitride (as alternating layers, [0032]);
	introducing an etching gas containing fluorine (such as CF4 or CHF3 [0045]) and hydrogen (e.g. co-reactant H2 [0046]);
	setting a substrate temperature between -100 ºC and -20 ºC [0034], which overlaps with the cited range;
	plasma-exciting the etching gas [0030];
	exposing the film to the plasma-excited etching gas, wherein the film is continuously etched during the exposing [0030].
	Hudson fails to disclose the pressure in the process chamber.  However, Hudson incorporates by reference [0031] the teachings of Vahedi et al (US 6,841,943 B2). Vahedi teaches that a typical pressure is 0.1-1000 Torr (col.1, lines 27-28), which includes the range of greater than 100 mTorr, which overlaps with the cited range.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited pressure in the method of Hudson because Vahedi teaches that pressures in the cited range are useful for plasma etching.       
	As to claims 2-7, 9-20, see the rejection of claim 1.  
	As to claim 8, Hudson discloses stoichiometric or non-stoichiometric silicon oxide/nitride [0032].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows methods of etching at temperatures below 0 ºC. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713